                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 OMORFIA VENTURES, INC.,                       )
                                               )
         Plaintiffs,                           )
                                               )
 v.                                            )   NO. 3:19-cv-00794
                                               )
 POSH BRIDAL COUTURE, LLC,                     )   JUDGE RICHARDSON
 MARIE SUCHY, and DEAN SUCHY,                  )
                                               )
         Defendant.                            )
                                               )
                                               )


                                           ORDER

        Pending before the Court is Defendants Posh Bridal Couture, LLC, Marie Suchy, and Dean

Suchy’s Motion to Dismiss (Doc. No. 11, “Motion”). Plaintiff Omorfia Ventures, Inc. responded

(Doc. No. 15), and Defendants replied (Doc. No. 19). For the reasons mentioned in the

accompanying Memorandum Opinion, Defendants’ Motion is DENIED.

        IT IS SO ORDERED.



                                                   ____________________________________
                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00794 Document 37 Filed 09/11/20 Page 1 of 1 PageID #: 202
